Citation Nr: 1720740	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-38 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder bipolar disorder, major depression with psychotic features, and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2015 this appeal was remanded for further development.

The Veteran is currently seeking to reopen his claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder bipolar disorder, major depression with psychotic features, and PTSD, which was previously denied in a June 2003 rating decision.  This decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Although it appears the RO reviewed the Veteran's petition to reopen for new and material evidence, RO decisions are not binding on the Board; and consequently, the Board has the duty to determine, de novo, whether the evidence submitted and developed since the last denial of the claim amounts to new and material evidence sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d. 1366 (Fed. Cir. 2001) (holding that "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").   

However, pursuant to the Veteran's request for a Travel Board hearing, the case must be remanded to schedule the Veteran for a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's initial request for a Travel Board hearing was made in September 2010.  See September 2010 VA Form 9.  VA made multiple attempts to schedule a Travel Board hearing; however, either upon the request of the Veteran and/or his representative, the hearings scheduled were cancelled.  The Board is cognizant of the difficulty the Veteran experienced in relation to his homelessness, which resulted in most of the VA notification letters being returned undeliverable.  A May 2017 letter from the Veteran's representative requests a Travel Board hearing to be set.

Good cause exists to attempt to reschedule a Travel Board hearing.  Thus, pursuant to the Veteran's request to appear for a Travel Board hearing, this case must be remanded to schedule the Veteran for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (a) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the Veteran subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




